      Case 3:21-cv-00075-MEM Document 18 Filed 03/01/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

RANDOLPH S. FENNER,                     :

      Plaintiff                        :    CIVIL ACTION NO. 3:21-75

      v.                               :       (JUDGE MANNION)

LEHIGH VALLEY HEALTH                   :
NETWORK d/b/a Lehigh Valley
Hospital – Pocono,                     :

      Defendant                        :

                                  ORDER

      Presently before the court is a document titled “Objection” in the

above noted case. (Doc. 17). In this removal case, Plaintiff’s counsel

“..objects to the Court holding a Joint Case Management Conference

before the Court determines whether it has jurisdiction since it can be

interpreted as waiver of Plaintiff’s position that the court does not have

original jurisdiction in this matter since there are no federal claims

asserted.” (Doc. 17, p.2). It is particularly noteworthy that Plaintiff’s counsel

has failed to file a motion and brief to remand.1


      1
        Counsel refers the court to a criminal case where the Third Circuit
noted the importance of stating an objection during trial as a method of
preserving one’s legal argument for appeal. Of course, the same can be
said for a civil trial, however we are not even close to such a proceeding
here.
      Case 3:21-cv-00075-MEM Document 18 Filed 03/01/21 Page 2 of 3




      The United States Code (i.e. 28 U.S.C. §1441 et. seq. and more

particularly §1447(c)) sets forth the process for counsel to move to remand

a case not properly removed by the defendant to federal court. The court

may, of course, entertain such a motion related to subject matter

jurisdiction at any time. In fact the court may do so sua sponte if it chooses.

Here, no such motion and supporting brief have been filed by Plaintiff’s

counsel. If counsel believes the court lacks subject matter jurisdiction, a

motion and supporting brief are the proper method to challenge such

affirmative allegations by the removing party.

      Plaintiff’s counsel’s apparent belief that, once a matter is removed

from state court with a good faith allegation of this court’s jurisdiction, that

the court cannot proceed with a case management conference appears to

be unsupported by any statute or case law. It is again noteworthy that she

cites to none. It is generally the practice of the court to proceed with a Case

Management Conferences as soon as reasonably practical after a case is

opened or removed into this court, in accordance with Rule 16.

      Once again, counsel is reminded that the proper method to request

court action is to file a motion supported by appropriate briefing. Merely

filing an pretrial objection, without legal argument supported by caselaw
           Case 3:21-cv-00075-MEM Document 18 Filed 03/01/21 Page 3 of 3




and/or statute is insufficient. It is not the court’s obligation to research for

counsel.

           The procedurally inappropriate “Objection” is stricken from the record

without prejudice to filing an proper motion and brief, if necessary, to

challenge subject matter jurisdiction.



                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
Dated: March 1, 2021
21-75-04
